Citation Nr: 1528488	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  10-33 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for polyarthralgias claimed as joint pain and swelling to include due to an undiagnosed illness.  

2.  Entitlement to service connection for chronic fatigue, to include due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel



INTRODUCTION

The Veteran had active service from October 1989 to June 1993.  The Veteran served in Southwest Asia.  

This matter comes before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

The Veteran's claims were first denied in a December 2008 rating decision.  The Veteran submitted a letter in April 2009 to "reopen" his claim while adding new evidence.  As this letter was within a year of the rating decision, it should have been treated as a Notice of Disagreement.  Instead, a new rating decision was issued in July 2009.  The Veteran appealed this decision in October 2009.  Both appeals were within one year of the December 2008 rating decision.  Therefore, that rating decision was never final and the appeal has been continuously pending since.  

The Veteran made reference to a Board hearing in a January 2011 letter.  There is no evidence the Veteran desired a hearing in the claims file including in his July 2010 VA-9 Form and his May 2015 Appellant Brief.  Therefore, the Board need not remand for one.  

A review of the Veterans Benefits Management System and Virtual VA paperless claims processing system reveals additional records which are pertinent to the present appeal.  Some VA outpatient treatment records are located in Virtual VA and the Veterans Benefits Management System.  A May 2015 appellant brief and some service treatment records are located in the Veterans Benefits Management System.  



FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor rheumatoid arthritis is related to the appellant's military service.

2.  Resolving reasonable doubt in the Veteran's favor fatigue is related to the appellant's military service.


CONCLUSIONS OF LAW

1.  Rheumatoid arthritis was incurred during the Veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1137, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.317 (2014).

2.  A disorder manifested by fatigue was incurred during the Veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1131, 1137, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in June 2008 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim and, as warranted by law, affording the Veteran VA examinations or opinions in April 2008, October 2008, May 2009, and April 2012.  There is no additional identified evidence that need be obtained.  

Merits of the Claim

Generally, to provide service connection, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.   Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As the Veteran's claim for service connection includes arthritis, a chronic disease, the Board will consider whether 38 C.F.R. § 3.303(b) is for application. 

For Veterans with 90 days or more of active service during a war period or after December 31, 1946, chronic diseases such as arthritis are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Compensation will be awarded for a disability due to undiagnosed illness and medically unexplained chronic multisymptom illnesses in a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability, provided that such disability: became manifest either during active military, naval, or air service in the Southwest Asia theater of operations, or to a degree of 10 percent or more not later than December 31, 2016; and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  A qualifying chronic disability means a chronic disability resulting from an undiagnosed illness, or a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia or functional gastrointestinal disorders.  38 C.F.R. § 3.317.  

The Veteran's service treatment records show that in October 1990, the appellant reported a one week history of left wrist pain.  He was diagnosed with a left wrist sprain.

In November 1991, the appellant reported a one year history of "off and on" low back pain since returning from Saudi Arabia.  Physical examination yielded a diagnosis of a lumbosacral and thoracic sprain.  In January 1992, the appellant reported a one week history of low back pain.  Physical examination yielded a diagnosis of a right sacroiliac sprain. 

The appellant was again treated for a lumbosacral and thoracic sprain in March 1993 after skiing three days previously.

The service medical records are otherwise devoid of any complaints, findings or diagnoses of joint pain, arthritis, or fatigue.  There is also no record of compensably disabling arthritis within a year of the appellant's separation from active duty.  

The Veteran first sought private treatment for joint pain in January 2007 with Alvin F. Wells, M.D., a rheumatologist.  The appellant reported that in the spring of 2006 he awoke with acute hand and wrist pain.  At that time he was treated with anti-inflammatories and a wrist splint, and over the next few days his symptoms improved.  Thereafter, however, the claimant reported that in addition to hand and wrist pain, he developed multiple joint pain in the shoulders, hips, knees and other areas.  The impression following a physical examination was arthralgias and myalgias with normal laboratory parameters.  Given the fact that the appellant had a child at home the question was raised whether the claimant had Parvovirus.  

The Veteran returned to Dr. Wells in February 2007.  He reported that after using a Medrol Dosepak his symptoms decreased, but after finishing that course of medication his symptoms returned.  The appellant stated that he had migratory joint pain involving the right shoulder, both feet and other joints.  Dr. Wells diagnosed the appellant with arthralgias and myalgias with a positive Parvovirus test result.  The examiner opined that the Veteran could very well have arthritis associated with Parvovirus.  This diagnosis was repeated in April 2007.

In May 2007 an assessment of possible viral associated arthritis was being entered by Dr. Wells.  The Veteran was, however, found to be suffering from significant fatigue. 

In January 2008, the appellant was again seen by Dr. Wells and he reported increased pain in his hands, hips, knees and feet.  The assessments following a physical examination was viral arthritis and polyarthralgia, and chronic pain and fatigue.  Dr. Wells did not believe that the Veteran had an inflammatory or autoimmune process.  By March 2008, Dr. Wells was diagnosing the appellant with rheumatoid arthritis, and in August 2008 the appellant was being treated with Orencia infusions, a medication used to treat rheumatoid arthritis.  

In April 2008, the Veteran VA treatment.  Following an examination of the appellant the examiner diagnosed inflammatory arthritis which may have been related to the parvovirus.  The examiner noted that this disability was not found to be associated with Persian Gulf War service nor had she seen it often with those Veterans interviewed for the Persian Gulf War Registry.  

An April 2008 VA rheumatology consult reviewed the history of the appellant's illness and entered a diagnosis of symmetrical polyarthralgia, fatigue and morning stiffness.  A differential diagnosis of early rheumatoid arthritis was judged to be possible.

The Veteran's wife submitted a statement in July 2008.  She reported knowing the Veteran for over ten years and that he had joint pain and fatigue since they met.  In a letter dated the same month, the Veteran added that he began to experience joint pain within a year or two of returning from the Persian Gulf and that the fatigue was an issue since his return.   

The Veteran was afforded a VA Gulf War examination in October 2008.  He described his joint pain as constant aching with sharp stabbing pain on attempted use.  The Veteran also reported a history of fatigue which made it difficult to stay awake after 8 p.m.   The examiner diagnosed polyarthralgias (rheumatoid arthritis versus parvovirus) and opined that they were not caused by or aggravated by the Veteran's service, as there was no documentation in the file or in the literature.  The examiner noted that the appellant's rheumatoid factor was elevated in February 2008.  

The October 2008 VA examiner also opined that the Veteran did not meet the majority of the criteria for chronic fatigue syndrome, particularly the requirements that: the fatigue have a new onset lasting six months severe enough to reduce daily activity to less than 50 percent of premorbid level; and the exclusion of other conditions that can produce fatigue.  

In February 2009, Dr. Wells opined that it was "highly possible and medically probable that the host of immunizations he has receiving the past has triggered his inflammatory arthritis."  He did not provide any rationale and there is no indication that he reviewed the claims file.  

A VA addendum opinion was prepared in May 2009.  There, the examiner, a nurse practitioner, consulted with a rheumatologist and other staff and concluded that polyarthralgias were not related to any immunizations the Veteran received while on active duty.  The examiner also reviewed medical treatises which supported that conclusion.  Therefore, the examiner opined that he could not find any evidence to support relating the Veteran's polyarthralgias to immunizations without resorting to speculation.  

In September 2009, the Dr. Wells wrote that as a rheumatologist and immunologist he had seen a number of patients who received routine vaccinations and then developed a number of autoimmune diseases, including rheumatoid arthritis. He opined that this was the case with the Veteran.  He supported this opinion with a medical article that had been published in the Journal of Clinical Rheumatology.  

The Veteran submitted another letter from Dr. Wells in September 2010.  There, he reiterated his previous opinion and stated that according to the Veteran, the symptoms started after a series of immunizations.  The doctor also attached an article from the American Academy of Pediatrics which related the development of certain diseases leading to arthritis and immunizations in children.  

The Veteran submitted an opinion from Tracy M. Brenner, M.D. in December 2011.  Dr. Brenner is a board certified rheumatologist.  She opined that it was highly probable and medically possible that the Veteran's arthritis was the result of immunizations while in service.  She relied on her research to support this conclusion.  She also opined that the Veteran's chronic fatigue was not a result of his arthritis, but instead of his military experiences.  

The Veteran was provided a VA examination in April 2012 by a nurse practitioner.  She noted that rheumatoid arthritis was not an undiagnosed condition or a multisystem medically unexplained condition, but rather an evidence-based diagnosis.  The examiner noted the private opinions relating arthritis to immunizations.  The examiner consulted with two VA rheumatologists.  One declined to endorse a relationship between arthritis and immunizations, based on his years of practice and research.  The other found a specific association with 5 percent of recipients of the hepatitis B vaccine, but symptoms presented within five to six months of immunization.  The examiner concluded that because the arthritis was not diagnosed until 2008, several years after the Veteran's service, it was less likely related to his service.  

Regarding fatigue, the nurse practitioner noted that the Veteran reported not feeling sleepy, but rather as if he has no energy or strength.  Symptoms were intermittent more often later in the day, and not upon waking.  The examiner noted the Veteran often needed to pause during activities, such as mowing, in order to rest.  Despite this, the Veteran was also noted to exercise multiple times per week, though with a break in the middle.  The Veteran was able to work full-time.  The examiner opined that the Veteran's fatigue was not an unexplained condition but an expected side effect of medications prescribed to the Veteran.  The examiner added that the Veteran did not meet the criteria for a diagnosis of chronic fatigue syndrome.  

The Veteran has submitted several lay statements in support of his claims.  In addition to reiterating his claims and the associated timeline, he has also taken issue with the cause of his joint pain and with the medical expertise of the VA clinician compared to those of his private doctors.  

Here, there are conflicting opinions regarding the Veteran's disabilities.  While the appellant's private care and private medical opinions are shown to have been provided primarily by physicians who specialize in rheumatology, his VA examinations primarily have been conducted by a nurse practitioner who reports consulting rheumatologists at VA.  All of the examiners have provided a rational basis for the respective opinions that they reached.  

In this case, the cause of the Veteran's rheumatoid arthritis and fatigue may never be known to a certainty.  Under the benefit-of-the-doubt rule for the appellant to prevail, however, there need not be a preponderance of the evidence in his favor, but only an approximate balance of positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Given the evidence set forth above, the undersigned cannot conclude that the preponderance of the most probative evidence is against the claim.  The Board has considered all evidence of record and cannot find a basis for favoring one medical opinion over the other.  Thus, resolving reasonable doubt in the Veteran's favor, entitlement to service connection for rheumatoid arthritis and fatigue is warranted.  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' the Nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding ... benefits.").


ORDER

Entitlement to service connection for rheumatoid arthritis is granted.  

Entitlement to service connection for fatigue, to include due to an undiagnosed illness, is granted.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


